Citation Nr: 0605658	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  01-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder 
claimed as chronic bronchitis.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO denied entitlement to service connection 
for bronchitis, based on a finding that new and material 
evidence had not been submitted to reopen a previously denied 
claim.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 
2003.  A transcript of his testimony has been associated with 
the claims file.

In a February 2004 decision, the Board found that new and 
material evidence had been received to reopen the previously 
denied claim of service connection for a respiratory disorder 
claimed as chronic bronchitis.  In light of the reopened 
claim, the issue of service connection for a respiratory 
disorder to include chronic bronchitis was subsequently 
remanded to the RO/AMC by the Board in February 2004 for a de 
novo review of the record.  The case has been returned to the 
Board for further appellate review.


FINDING OF FACT

The competent and probative medical evidence of record does 
not demonstrate that the veteran's chronic respiratory 
disorder, claimed as chronic bronchitis began during service 
or for many years after service, or that it was caused by any 
incident of service.


CONCLUSION OF LAW

A chronic respiratory disorder, to include chronic 
bronchitis, was not incurred in or aggravated by service, nor 
may a chronic respiratory disorder be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the duty-to-assist notice by letter in July 
2002, followed the initial adjudication.  That notice, along 
with a subsequent notice letter sent to the veteran in 
February 2004, included the type of evidence needed to 
substantiate the claim for service connection.  In addition, 
the RO informed the appellant about the information and 
evidence that VA will seek to provide including the veteran's 
service medical records and other relevant medical records 
which the appellant informed VA about.  In the July 2002 and 
February 2004 letters, the RO also informed the appellant 
about the information and evidence he was expected to 
provide.  Those letters also informed the veteran that he 
should tell the RO about any additional information or 
evidence that he wanted the RO to obtain, and that he should 
submit all evidence in his possession that pertained to his 
claim.  

Although the timing of the initial duty-to-assist letter did 
not comply with the requirement that the notice must precede 
the adjudication, the action of the RO described above, cured 
the procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the duty-to-assist notice. 

Moreover, the June 2005 SSOC explained, in detail, the reason 
for the denial of the veteran's claim.  The veteran also 
offered testimony in support of his claim at a personal 
hearing.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  In fact, pursuant to the Board's February 2004 
remand instructions, the veteran was examined by VA.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The veteran seeks service connection for a respiratory 
disorder claimed as chronic bronchitis.  In statements and 
testimony, the veteran has consistently maintained that he 
first suffered bronchitis during service in Vietnam in 1969, 
and that he has continued to suffer from chronic bronchitis 
since separation from service, with at least two to four 
bouts per year.  The veteran described the episodes of 
chronic bronchitis as coughing, wheezing, runny nose, and 
runny eyes.  These episodes are usually treated with 
antibiotics and cough syrup.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
bronchiectasis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although the veteran maintains he was diagnosed with 
bronchitis during service, a careful review of the veteran's 
service medical records is negative for any findings of 
chronic bronchitis.  The service medical records do reflect 
that the veteran was treated, on occasion, for upper 
respiratory infections (URI's or colds) with symptoms of old 
and congested chest, nasal discharge, and sinus problems at 
night.  Specifically, service medical records show that in 
April, July, November and December 1970, the veteran's URI's 
were treated with over-the-counter cough syrup, 
decongestant/antihistamines, and throat lozenges.  On the 
veteran's November 1971 Report of Medical History, the 
veteran checked the box noting chronic or frequent colds.  
The accompanying physician's summary notes the veteran's 
complaints, but there is no diagnosis of chronic upper 
respiratory disability, and the physical examination report 
from November 1971 is negative for any chronic upper 
respiratory findings.  

Post-service private and VA medical records from 1976 to the 
mid 1980's show diagnoses of URI's and/or occasional acute 
episodes of bronchitis dating back to as early as 1976; 
however, these records do not contain a diagnosis of chronic 
bronchitis or other chronic respiratory disorder.  

VA examinations in August 1993 and September 1993 reveal that 
the veteran's lungs were clear.  The examinations also note 
that the veteran smoked one pack of cigarettes per day for 
over twenty years.  Pulmonary function tests were normal and 
the impression was history of recurrent bronchitis, not 
presently active.

VA outpatient records from the mid to late 1990's reflect a 
diagnosis of, and treatment for, chronic bronchitis, with a 
history of three to four episodes per year, usually treated 
with antibiotics and albuterol; although chest x-rays from 
1991 through 1997 were reportedly normal.  

VA inpatient treatment records from the late 1990's, for 
treatment unrelated to the veteran's respiratory disability, 
note diagnoses of chronic obstructive pulmonary disease 
(COPD), chronic sinusitis and a history of chronic 
bronchitis.  A pulmonary function test (PFT) from 1998 notes 
moderate ventilatory defect; significant air trapping, mild 
hypoxemia on room air and mild decrease in DLCO.  

A chest x-ray from May 2001 notes that pulmonary vessels 
appeared quite prominent and the veteran appeared to be in 
some degree of pulmonary congestion.  Other VA records from 
2000 to the present show treatment for allergic rhinitis and 
recurrent bronchitis/sinusitis.  

At a July 2002 personal hearing before a Decision Review 
Officer at the RO, and at a subsequent hearing before the 
undersigned in June 2003, the veteran testified that he 
received continuous treatment after discharge from service, 
during the early 1970's for his chronic bronchitis from VA 
facilities and from Kuhn Memorial Hospital in Vicksburg and 
from Mercy Hospital.  All attempts at obtaining these, and 
other private records identified by the veteran were 
unsuccessful.  It appears that all medical records prior to 
1976 have been destroyed.

At a VA examination in February 2004, the examiner noted that 
the veteran continued to smoke at least one pack per day for 
over 25 years.  The examiner noted that the veteran had 
pneumonia in the 1990's and no history of TB or asthma.  The 
examiner referred to a pulmonary function test that revealed 
mild obstruction consistent with smoking history.  Additional 
moderate restriction and decreased diffusion capacity 
concomitant with both processes was also noted.  The 
diagnosis was COPD secondary to smoking.  The examiner 
reviewed the claims file and noted the veteran's in-service 
treatment for colds and URI's as noted hereinabove.  The 
examiner indicated that the service medical records were more 
indicative of viral infections, as they were treated with 
cough syrup and decongestants.  The examiner further notes 
that the veteran had no documented diagnosis bronchitis 
during service, nor did he have any evidence of a chronic 
disability in service as a result of the colds and URI's.  
The examiner also noted that the veteran did not currently 
have bronchitis, and that his diagnosis of COPD was due to 
his long history of smoking.  The examiner found no evidence 
to support the notion that the veteran's COPD was related to 
the colds, and/or URI's, any incident of service, or any 
environmental conditions in service.  

Thus, in sum, the medical evidence in this case shows that 
the veteran was treated for several URI's during service; 
however, a chronic respiratory disability was never 
diagnosed.  Furthermore, the competent and probative post-
service evidence of record does not show a diagnosis of 
bronchitis until nearly five years after separation from 
service, and a chronic respiratory disability to include 
bronchitis and/or COPD was not diagnosed until the 1990's, 
over twenty years after separation from service.  Finally, 
there is no medical nexus linking any current respiratory 
disability to the veteran's period of service.  To the 
contrary, the VA examiner in February 2004 determined that 
the veteran's current COPD was related to years of smoking 
and was not first manifest during service.  The examiner also 
opined that the veteran's chronic bronchitis, if any, was 
also not related to service.  There is no opinion of record 
to contradict the VA examiner.  

There is no evidence of record, other than the veteran's 
contentions, that his current respiratory disorder is related 
to any disease or injury incurred in or aggravated by 
service.  As the veteran is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a chronic 
respiratory disability.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).  



ORDER

Service connection for a chronic respiratory disability is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


